DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	The amendment filed on 8/10/2022 has been entered.  Claims 1-20 are pending in the application.  The amendments to the claims overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed on 7/15/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-5 and 8-9 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Shener et al. (US 2007/0078370 A1).
Regarding claim 1, Shener discloses a surgical system (see Figs. 1-3) comprising:
a peristaltic pump (pump 308, see par. [0101]) releasably engageable relative to tubing (tubing 31/382) (see par. [0052] and [0054], the pump cassette 300 is removably from the system entirely), which is to be in fluid communication with an irrigation conduit (conduit of cannula 20) of a selected surgical instrument (cannula 20) to define an irrigation pathway from a fluid source (fluid bag 30) through the tubing (tubing 31/32) and the irrigation conduit (conduit of cannula 20) (see par. [0054]); and 
a control mechanism (pump control unit 200) configured to enable selection of a fluid flow rate through the irrigation pathway (see par. [0053], Fig. 2A), wherein the fluid flow rate is an independent variable and is configurable to control the fluid flow rate via: 
a first mode in which the fluid flow rate is selectable for the selected surgical instrument (cannula 20) as one of a plurality of selectable digital numeric values (see par. [0053], Fig. 2A, flow rate is selectable as digital numeric values via 284b), the plurality of selected digital numeric values corresponding with a set of associated selectable surgical instruments (see par. [0053], the user selects a digital flow rate via 284b based on a particular procedure, which includes particular instruments); or 
a second mode in which the fluid flow rate is selectable for the selected surgical instrument via one alphanumeric identifier within a scale of alphanumeric identifiers (see par. [0053] and [0060], Fig. 2A, flow rate is selectable as alphanumeric values via 285), wherein each respective alphanumeric identifier directly corresponds to a different size of one of a plurality of couplable surgical instruments (see par. [0053] and [0060]- “large diameter” corresponds to a large diameter/high flow rate, “standard” corresponds to a standard size/medium flow rate, “small joint” corresponds to a small size/low flow rate).

Regarding claim 2, Shener discloses the system of claim 1, wherein the selected surgical instrument (cannula 20) includes at least one of:
a first tool comprising the irrigation conduit (conduit of cannula 20) and a cutting tool (shaver tool, see par. [0053]); or
a second tool comprising the irrigation conduit (conduit of cannula 20) and a suction conduit (suction conduit of shaver tool, see par. [0053]) that is separate and independent of the irrigation conduit (see par. [0053]) (note: only one of “a first tool” or “a second tool” is required since this limitation is written in the alternative).

Regarding claim 3, Shener discloses the system of claim 2, wherein the second tool includes a plurality of second tools (variety of cannula sizes and shaver sizes, see par. [0053]) and wherein each second tool of the plurality of second tools has a differently sized cross-sectional area of the irrigation conduit (conduit of cannula 20) relative to other second tools of the plurality of second tools (see Fig. 2A at cannula sizes 285, par. [0053]).

Regarding claim 4, Shener discloses the system of claim 3, wherein each second tool of the plurality of second tools (variety of cannula sizes and shaver sizes, see par. [0053]) has a differently sized cross-sectional area of the suction conduit (suction conduit of shaver tool, see par. [0053]) relative to other second tools of the plurality of second tools (see Fig. 2A at 286, par. [0053]).

Regarding claim 5, Shener discloses the system of claim 4, wherein within the plurality of second tools (variety of cannula sizes and shaver sizes, see par. [0053]), a same fixed proportion is maintained between the cross-sectional area of the irrigation conduit and the cross-sectional area of the suction conduit (see par. [0053], [0069]).

Regarding claim 8, Shener discloses the system of claim 1, comprising: a dampening mechanism (flow restriction 370, see Fig. 3) interposed between the peristaltic pump (pump 308) and the surgical instrument (cannula 20) to modulate flow pulsations within the irrigation pathway (see par. [0054]).

Regarding claim 9, Shener discloses the system of claim 1, wherein the control mechanism (pump control unit 200) comprises a graphical user interface (graphical user interface 281) displaying and providing access to both the first mode (digital numeric values selectable via 284b) and the second mode (alphanumeric values selectable via 285), wherein the graphical user interface (graphical user interface 281) provides convertible access between the first mode and the second mode (see different displays of Figs. 2A-2B).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-7 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shener et al. (US 2007/0078370 A1), as applied to claim 1 above, in view of Chandler et al. (US 5,800,383 A).
Regarding claim 6, Shener discloses the system of claim 1, wherein the control mechanism (pump control unit 200) comprises: a console (display 280) positionable external to a sterile field and supporting the peristaltic pump (pump 308) (see par. [0058], Fig. 3), wherein the console (display 280) provides for the selection of the fluid flow rate via one of the respective first and second modes (see par. [0053]).
However, Shener fails to state a remote control in communication with the console and positionable within the sterile field, wherein the remote control is separate from and independent of the surgical instrument, wherein the remote control provides for the selection of the fluid flow rate via one of the respective first and second modes.
Chandler teaches a system (see Figs. 1-2 and 6) comprising a remote control (handheld remote console 14) in communication with the console (processor 10) and positionable within the sterile field (the handheld remote console 14 is directly used by the surgeon during surgical procedures and as such is within the sterile field — see col. 7 lines 54-64), wherein the remote control (handheld remote console 14) is separate from and independent of the surgical instrument (surgical instrument attached to patient inflow supply line 48 — see col. 6 lines 16-23) (see Fig. 2), wherein the remote control (handheld remote console 14) provides for the selection of the fluid flow rate via one of the respective first and second modes (see Fig. 6, col. 7 lines 54-64 and col. 15 lines 42-53, handheld remote console 14 has same features as fixed console 12).
Therefore, it would have been obvious to a person of ordinary skill in the art before the claimed invention was made to modify the system of Shener to include a remote control as taught by Chandler in order to provide the surgeon with portable access to the controls of the system (see Chandler col. 7 lines 54-64).

Regarding claim 7, modified Shener teaches the system of claim 6 substantially as claimed. However, modified Shener fails to state wherein the control mechanism, including both the console and the remote control, comprises: an adjustment mechanism configured to cause at least one of an increase or a decrease in the selected fluid flow rate by a numeric value via discrete intervals of at least one order of magnitude less than an order of magnitude of the selected fluid flow rate.
Chandler teaches a system (see Figs. 1-2 and 6) wherein the control mechanism (processor 10), including both the console (fixed console 12) and the remote control (hand held remote console 14), comprises: an adjustment flow mechanism (flow buttons 302) configured to cause at least one of an increase or a decrease in the selected fluid flow rate by a numeric value via discrete intervals of at least one order of magnitude less than an order of magnitude of the selected fluid flow rate (see col. 15 lines 42-53).
Therefore, it would have been obvious to a person of ordinary skill in the art before the claimed invention was made to modify the system of modified Shener to include a remote control and adjustment mechanism as taught by Chandler in order to provide the surgeon with portable access to the manual controls of the system during the surgical procedure (see Chandler col. 7 lines 54-64).

Regarding claim 10, Shener discloses the system of claim 1. However, Shener fails to state wherein the control mechanism comprises a reverse flow function to automatically, temporarily reverse fluid flow through the tubing upon initiating a pause in the fluid flow.
Chandler teaches a system (see Figs. 1-2 and 6) wherein the control mechanism (processor 10) comprises a reverse flow function (buttons 311 and 317) to automatically, temporarily reverse fluid flow through the tubing upon initiating a pause in the fluid flow (see col. 15 lines 27-41).
Therefore, it would have been obvious to a person of ordinary skill in the art before the claimed invention was made to modify the system of Shener to include the reverse flow function as taught by Chandler in order to pause fluid flow and drain the waste fluid from the body cavity when needed during the procedure (see Chandler col. 15 lines 27-41).

Claims 11-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chandler et al. (US 5,800,383 A) in view of Shener et al. (US 2007/0078370 A1).
Regarding claim 11, Chandler discloses a method of performing surgery (see Figs. 1-2 and 6) comprising:
locating both a first surgical instrument (surgical instrument attached to patient inflow supply line 48 — see col. 6 lines 16-23) and a remote control (handheld remote console 14) of a fluid manager (processor 10) within a sterile field (surgical instruments and the handheld remote console 14 are directly used by the surgeon during surgical procedures and as such are both within the sterile field — see col. 7 lines 54-64) while locating a peristaltic pump (peristaltic pump 40) external to the sterile field (see Fig. 2);
selecting, via the remote control (handheld remote console 14) one alphanumeric identifier displayable on a console (fixed console 12, see Fig. 6) in communication with the remote control (handheld remote console 14) and within a scale of alphanumeric identifiers (see flow indicators max-low at bottom left-hand corner of Fig. 6, adjustable via buttons 302), wherein each respective alphanumeric identifier directly corresponds to just one preset fluid flow rate within a scale of different preset fluid flow rates (see col. 15 lines 42-53), wherein the respective fluid flow rates are an independent variable (see col. 14 lines 42-53); and
performing a surgical procedure using the first surgical instrument (surgical instrument attached to patient inflow supply line 48), including directing irrigation fluid through tubing (patient inflow supply line 48), via the peristaltic pump (peristaltic pump 40) at the one preset fluid flow rate (see col. 15 lines 42-53), and through an irrigation conduit (conduit through surgical instrument attached to patient inflow supply line 48) of the first surgical instrument (surgical instrument attached to patient inflow supply line 48) onto a treatment site (body cavity 52) (see col. 5 lines 57-67 and col. 6 lines 16-23).
However, Chandler fails to state selecting one alphanumeric size identifier displayable on the console within a scale of alphanumeric size identifiers, wherein each respective alphanumeric size identifier directly corresponds to just one surgical instrument size within a scale of different surgical instrument sizes and to just one preset fluid flow rate within a scale of different preset fluid flow rates, the each of the alphanumeric size identifiers corresponding with a set of associated selectable surgical instruments.
Shener teaches a method of performing surgery (see Figs. 1-3) comprising selecting one alphanumeric size identifier (cannula size identifier selectable via 285, see Fig. 2A) displayable on the console (display 280) within a scale of alphanumeric size identifiers (small joint-large diameter, see Fig. 2A), wherein each respective alphanumeric size identifier directly corresponds to just one surgical instrument size within a scale of different surgical instrument sizes (small joint size-large diameter size) and to just one preset fluid flow rate within a scale of different preset fluid flow rates (low flow-high flow) (see par. [0053] and [0060]), the each of the alphanumeric size identifiers (small joint-large diameter, see Fig. 2A) corresponding with a set of associated selectable surgical instruments (small joint-large diameter are all sizes of selectable cannulas, see Fig. 2A, par. [0053]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the claimed invention was made to modify the remote control of the method Chandler to be able to select an alphanumeric size identifier as taught by Shener in order to automatically incorporate known instrument settings into any system monitoring performed by the fluid manager of Chandler (see Shener par. [0060]).

Regarding claim 12, modified Chandler teaches the method of claim 11 substantially as claimed. However, modified Chandler fails to state replacing the first surgical instrument with a second surgical instrument; and resuming the surgical procedure using the second surgical instrument, including directing the irrigation fluid via the peristaltic pump at a second fluid flow rate through the tubing and through an irrigation conduit of the second surgical instrument.
Shener teaches a method of performing surgery (see Figs. 1-3) comprising replacing the first surgical instrument (cannula of particular size shown at 285, see Fig. 2A) with a second surgical instrument (cannula of another size shown at 285, see Fig. 2A, par. [0053] and [0060]); and resuming the surgical procedure using the second surgical instrument (cannula of another size shown at 285, see Fig. 2A, par. [0053] and [0060]), including directing the irrigation fluid via the peristaltic pump (pump 308) at a second fluid flow rate through the tubing (tubing 32) and through an irrigation conduit of the second surgical instrument (cannula of another size shown at 285, see Fig. 2A, par. [0053] and [0060]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the claimed invention was made to modify the method of modified Chandler to be able to replace the surgical instrument and resume the procedure as taught by Shener in order to automatically incorporate and adjust known instrument settings into any system monitoring performed by the fluid manager of modified Chandler (see Shener par. [0060]).

Regarding claim 13, modified Chandler teaches the method of claim 11 substantially as claimed. Chandler further teaches wherein the first surgical instrument (surgical instrument attached to patient inflow supply line 48) comprises a suction conduit (discharge lines 68/69) separate from, and independent of, the irrigation conduit (conduit through surgical instrument attached to patient inflow supply line 48) (see Fig. 2), and wherein each alphanumeric size identifier corresponds to a different fluid flow rate (see flow indicators max-low at bottom left-hand corner of Fig. 6, adjustable via buttons 302) and a rate of suction (see at 311, Fig. 6) through the suction conduit (discharge lines 68/69) proportional to the fluid flow rate (see col. 15 lines 28-41).

Regarding claim 14, modified Chandler teaches the method of claim 11 substantially as claimed. However, modified Chandler fails to state changing the fluid flow rate via discrete intervals in correspondence with performing the surgical procedure using at least one of successively larger surgical instruments or successively smaller surgical instruments throughout the surgical procedure.
Shener teaches a method of performing surgery (see Figs. 1-3) comprising changing the fluid flow rate via discrete intervals in correspondence with performing the surgical procedure using at least one of successively larger surgical instruments (from small joint to large diameter cannulas) or successively smaller surgical instruments (from large diameter to small joint cannulas) throughout the surgical procedure (see Fig. 2A, par. [0053] and [0060]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the claimed invention was made to modify the method of modified Chandler to be able to change the flow rate in correspondence with instrument size as taught by Shener in order to automatically incorporate and adjust known instrument settings into any system monitoring performed by the fluid manager of modified Chandler (see Shener par. [0060]).

Regarding claim 15, modified Chandler teaches the method of claim 11 substantially as claimed. Chandler further teaches arranging the first surgical instrument (surgical instrument attached to patient inflow supply line 48 — see col. 6 lines 16-23) to include at least one of: a suction conduit (discharge lines 68/69) independent and separate from the irrigation conduit (conduit through surgical instrument attached to patient inflow supply line 48) (see Fig. 2); or a cutting element (see col. 15 lines 8-20).

Regarding claim 16, Chandler discloses a remote control (handheld remote console 14) to control, via communication with a console (fixed console 12), fluid flow through tubing (patient inflow supply line 48) engageable by a peristaltic pump (peristaltic pump 40) (see Figs. 1-2 and 6), comprising:
a fluid flow rate selection mechanism (flow buttons 302) configured to enable electronic finger-touch selection of a fluid flow rate through the tubing (patient inflow supply line 48) and through a first surgical instrument (surgical instrument attached to patient inflow supply line 48 — see col. 6 lines 16-23) connectable to the tubing (patient inflow supply line 48), wherein the fluid flow rate selection mechanism (flow buttons 302) directly controls the fluid flow rate as an independent variable via user selection of one alphanumeric size identifier (one of max-low flow identifiers) within a scale of displayable, alphanumeric size identifiers (max-low flow identifiers) (see Fig. 6, col. 7 lines 54-64 and col. 15 lines 42-53, handheld remote console 14 has same features as fixed console 12).
However, Chandler fails to state the each of the alphanumeric size identifiers corresponding with a set of associated selectable surgical instruments.  
Shener teaches a remote control to control fluid flow (see Figs. 1-3) comprising wherein each of the alphanumeric size identifiers (small joint-large diameter, see Fig. 2A) correspond with a set of associated selectable surgical instruments (small joint-large diameter are all sizes of selectable cannulas, see Fig. 2A, par. [0053]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the claimed invention was made to modify the remote control of Chandler to be able to select an alphanumeric size identifier corresponding to a set of associated selectable surgical instruments, as taught by Shener, in order to automatically incorporate known instrument settings into any system monitoring performed by the fluid manager of Chandler (see Shener par. [0060]), which allows the system of modified Chandler to be useful with a number of different surgical instrument sizes.  

Regarding claim 17, modified Chandler teaches the remote control of claim 16 substantially as claimed. However, modified Chandler fails to state wherein each respective alphanumeric size identifier directly corresponds to just one surgical instrument size within a scale of different surgical instrument sizes and to just one preset flow rate within a scale of different preset flow rates.
Shener teaches a control mechanism (display 280, see Fig. 2A) wherein each respective alphanumeric size identifier (cannula identifiers at 285) directly corresponds to just one surgical instrument size within a scale of different surgical instrument sizes (large diameter-small joint) and to just one preset flow rate within a scale of different preset flow rates (high-low flow rate) (see par. [0053] and [0060]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the claimed invention was made to modify the remote control of modified Chandler to be able to select an alphanumeric size identifier as taught by Shener in order to automatically incorporate known instrument settings into any system monitoring performed by the remote control of Chandler (see Shener par. [0060]).

Regarding claim 18, modified Chandler teaches the remote control of claim 17 substantially as claimed. However, modified Chandler fails to state wherein the different surgical instrument sizes relate to substantially a same type of surgical instrument, including the first surgical instrument, and wherein the fluid flow rate selection mechanism is configured to cause a display on the console to iteratively vary the displayed alphanumeric size identifier with each different selected alphanumeric size identifier so that the alphanumeric size identifiers are displayed one at a time.
Shener teaches a control mechanism (display 280, see Fig. 2A) wherein the different surgical instrument sizes (large diameter-small joint) relate to substantially a same type of surgical instrument (a cannula), including the first surgical instrument (cannula 20) (see par. [0053] and [0060], Figs. 2-3), and wherein the fluid flow rate selection mechanism (buttons at 285) is configured to cause a display (graphical user interface 281) on the console (display 280) to iteratively vary the displayed alphanumeric size identifier (buttons at 285) with each different selected alphanumeric size identifier so that the alphanumeric size identifiers are displayed one at a time (see Fig. 2A, par. [0053] and [0060]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the claimed invention was made to modify the remote control of modified Chandler to vary the displayable size selection as taught by Shener in order to automatically incorporate known instrument settings into any system monitoring performed by the remote control of Chandler (see Shener par. [0060]).

Regarding claim 19, modified Chandler teaches the remote control of claim 16 substantially as claimed.  Chandler further teaches wherein the user selection is made without displaying the directly controlled fluid flow rate (see flow indicators at bottom left-hand corner of Fig. 6).

Regarding claim 20, modified Chandler teaches the remote control of claim 16 substantially as claimed.  Chandler further teaches the console (fixed console 12) positionable external to a sterile field and supporting the peristaltic pump (peristaltic pump 40) (see Fig. 2), and wherein the remote control (handheld remote console 14) is positionable within the sterile field (handheld remote console 14 is directly used by the surgeon during surgical procedures and as such is within the sterile field — see col. 7 lines 54-64) and the remote control (handheld remote console 14) is separate from and independent of the first surgical instrument (surgical instrument attached to patient inflow supply line 48 — see col. 6 lines 16-23).

Response to Arguments
Applicant's arguments filed 8/10/2022 have been fully considered but they are not persuasive.
In regards to claim 1, Applicant argues that Shener does not teach the amended limitation of “the plurality of selected digital numeric values corresponding with a set of associated selectable surgical instruments”.  However, the Examiner interprets that this limitation is still taught by Shener.  Shener teaches that a user can select a particular digital flow rate (via 284b) and particular surgical instruments for a particular procedure (see Shener par. [0053] and Fig. 2).  In other words, a user may select a specific flow rate when performing a procedure using a certain tool and the user may select a different flow rate when performing a different procedure using a different tool.  Thus, a selected digital flow rate can be selected (i.e. can “correspond”) based on a selected surgical instrument as currently claimed.  
In regards to claim 11, Applicant argues (as similarly argued with claim 1) that the amendment to include that “the each of the alphanumeric size identifiers corresponding with a set of associated selectable surgical instruments” is not taught by the combination of Chandler and Shener.  However, the Examiner interprets that this limitation is still taught by Shener.  Shener teaches that a user can select an alphanumeric size identifier (one of “large diameter”, “standard”, or “small joint” sized cannulas, see 285 in Fig. 2A, par. [0053]) which directly correspond to a selected large diameter cannula, standard cannula, or small joint cannula (see par. [0053]).  Thus, Chandler as modified by Shener teaches that the alphanumeric size identifiers correspond to selected surgical instruments as currently claimed.  
In regards to claim 16, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The amendment to include that “the each of the alphanumeric size identifiers corresponding with a set of associated selectable surgical instruments” changes the scope of the claim, necessitating the new grounds of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783